PROSPECTUS SUPPLEMENT (To Prospectus Dated November 28, 2014) FILED PURSUANT TO RULE 424(B)(5) REGISTRATION NO. 333-198097 $5,000,000,000 1.375% Notes Due 2020 Interest payable on June 15 and December 15 of each year, commencing June 15, 2015. The Notes will mature on June 15, 2020. The EIB will not have the right to redeem the Notes before their scheduled maturity. Application has been made for the Notes to be admitted to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange. PRICE OF THE NOTES 99.428% AND ACCRUED INTEREST, IF ANY PricetoPublic Underwriters Discountsand Commissions Proceedsto the EIB Per Note 99.428% 0.125% 99.303% Total The United States Securities and Exchange Commission, state securities regulators, the Luxembourg Stock Exchange or any foreign governmental agencies have not approved or disapproved these Notes, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The Underwriters below expect to deliver the Notes to purchasers in book-entry form only, through The Depository Trust Company (“DTC”), on April 22, 2015. Barclays BofA Merrill Lynch TD Securities April 15, 2015 TABLE OF CONTENTS Prospectus Supplement Prospectus Page Page Where You Can Find More Information S-3 About this Prospectus 3 Filings S-3 Where You Can Find More Information 3 Summary of the Offering S-5 Forward-Looking Statements 5 Application of Proceeds S-6 The European Investment Bank 6 Description of Notes S-6 Use of Proceeds 10 Underwriters S-8 Description of Securities 11 Validity of the Notes S-10 Plan of Distribution 20 Experts S-10 Currency Conversions and Foreign Exchange Risks 21 General Information S-10 Taxation 23 Legal Opinions 30 Experts 30 Enforcement of Civil Liabilities Against the EIB 31 Authorized Representative in the United States 32 You should rely only on the information contained in this prospectus supplement and the accompanying prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus supplement and the accompanying prospectus. We are offering to sell Notes and making offers to buy Notes only in jurisdictions where offers and sales are permitted. The information contained in this prospectus supplement and the accompanying prospectus is accurate only as of the date of this prospectus supplement, regardless of the time of delivery of this prospectus supplement and the accompanying prospectus or any sale of the Notes. The information set forth herein, except the information appearing under the heading “Underwriters”, is stated on the authority of the President of the EIB, acting in his duly authorized official capacity as President. If we use a capitalized term in this prospectus supplement and do not define the term in this document, it is defined in the accompanying prospectus. The Notes are offered globally for sale in those jurisdictions in the United States, Canada, Europe, Asia and elsewhere where it is lawful to make offers. See “Underwriters”. This prospectus supplement and the accompanying prospectus include particulars given in compliance with the rules governing admission of securities to the official list of and to trading on the Bourse de Luxembourg, which is the regulated market of the Luxembourg Stock Exchange, for the purpose of giving information with regard to the EIB.This prospectus supplement and the accompanying prospectus do not constitute a “prospectus supplement” or “prospectus”, respectively, within the meaning of the Luxembourg law of July 10, 2005 (as amended) on securities prospectuses.The EIB accepts full responsibility for the accuracy of the information contained in this prospectus supplement and the accompanying prospectus and confirms, having made all reasonable inquiries, that to the best of its knowledge and belief there are no other facts the omission of which would make any statement herein or in the prospectus misleading in any material respect. We cannot guarantee that listing will be obtained on the Luxembourg Stock Exchange. Inquiries regarding our listing status on the Luxembourg Stock Exchange should be directed to our Luxembourg listing agent, Banque Internationale à Luxembourg SA, 69, route d’Esch, L-2953 Luxembourg. The distribution of this prospectus supplement and prospectus and the offering of the Notes in certain jurisdictions may be restricted by law. Persons into whose possession this prospectus supplement and the prospectus come should inform themselves about and observe any such restrictions. This prospectus supplement and the prospectus do not constitute, and may not be used in connection with, an offer or solicitation by anyone in any jurisdiction in which such offer or solicitation is not authorized or in which the person making such offer or solicitation is not qualified to do so or to any person to whom it is unlawful to make such offer or solicitation. See “Underwriters”. S-2 WHERE YOU CAN FIND MORE INFORMATION The registration statement, including the attached exhibits and schedules, contains additional relevant information about the Notes. The rules and regulations of the SEC allow us to omit certain information included in the registration statement from this prospectus. In addition, we file reports and other information with the SEC under the U.S. Securities Exchange Act of 1934, as amended. You may read and copy this information at the following location of the SEC: Public Reference Room treet, N.E. Washington, D.C. 20549 You may also obtain copies of this information by mail from the Public Reference Section of the SEC, treet, N.E., Washington, D.C. 20549, at prescribed rates. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. All filings made after December 15, 2002 are also available online through the SEC’s EDGAR electronic filing system.Access to EDGAR can be found on the SEC’s website, at http://www.sec.gov. The SEC allows us to “incorporate by reference” information into this prospectus. This means that we can disclose important information to you by referring you to another document filed separately with the SEC. The information incorporated by reference is considered to be a part of this prospectus, except for any information that is superseded by information that is included directly in this document or in incorporated documents of a later date. This prospectus supplement incorporates by reference the documents listed below that the EIB previously filed with the SEC. They contain important information about us. All other documents which the EIB previously filed with the SEC, including those listed under the heading “Where You Can Find More Information” in the accompanying prospectus, have been superseded by these documents. FILINGS Annual Reports on Form 18-K ● For the fiscal year ended December 31, 2013, as filed with the SEC on April 30, 2014 (File No. 001-05001) ●
